     Case 3:20-cv-01968-JLS-KSC Document 11 Filed 12/11/20 PageID.90 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSEPH DAVALL,                                       Case No.: 3:20-cv-1968 JLS (KSC)
     CDCR #AW-8294,
12
                                         Plaintiff,       ORDER DENYING MOTION FOR
13                                                        RECONSIDERATION
                          vs.
14
     A. CORDERO; D. WHITE;
15   WHITMAN,
                                                          (ECF No. 7)
16                                    Defendants.
17
18
19         Presently before the Court is Plaintiff Joseph Davall’s Motion for Reconsideration
20   of the dismissal of Defendant White, which the Court construes as a motion brought
21   pursuant to Federal Rule of Civil Procedure 60. (See “Mot.,” ECF No. 7.) Plaintiff, an
22   inmate currently incarcerated at Calipatria State Prison, filed the present civil rights action
23   pursuant to 42 U.S.C. § 1983. (“Compl.,” ECF No. 1.) Plaintiff also filed a Motion to
24   Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). (ECF No. 2.) On
25   November 5, 2020, the Court granted Plaintiff’s Motion to Proceed IFP, dismissed
26   Defendant White for failing to state a claim against him, and directed the United States
27   Marshals Service to effect service of the Complaint on the remaining Defendants. (See
28   ECF No. 4.) Plaintiff filed the present motion on November 18, 2020.
                                                      1
                                                                                3:20-cv-1968 JLS (KSC)
     Case 3:20-cv-01968-JLS-KSC Document 11 Filed 12/11/20 PageID.91 Page 2 of 4



 1                                      LEGAL STANDARD
 2            Under Rule 60, a motion for “relief from a final judgment, order or proceeding” may
 3   be filed within a “reasonable time,” but usually must be filed “no more than a year after
 4   the entry of the judgment or order or the date of the proceeding.” Fed. R. Civ. P. 60(c).
 5   Reconsideration under Rule 60 may be granted in the case of: (1) mistake, inadvertence,
 6   surprise or excusable neglect; (2) newly discovered evidence; or (3) fraud; or if (4) the
 7   judgment is void; (5) the judgment has been satisfied; or (6) for any other reason justifying
 8   relief. Fed. R. Civ. P. 60(b).
 9                                            ANALYSIS
10            In Plaintiff’s Motion, he claims the dismissal of Defendant White was improper
11   because “Captain White did not have authority to confine me longer than 10 days,” and
12   Plaintiff’s 180-day sentence to administrative segregation was “simply illegal under any
13   circumstance.” (Mot. at 1.)
14            In the Court’s November 5, 2020 Order, the Court found that Plaintiff’s claims
15   regarding his administrative segregation placement following his disciplinary hearings
16   presided over by Defendant White failed to state a Fourteenth Amendment due process
17   claim.     (ECF No. 4 at 6.)     Specifically, the Court found that Plaintiff’s claims of
18   deprivations he suffered as a result of his disciplinary conviction, i.e., “C” status detention,
19   lost custody credits, and the loss of 180 days of television, phone, and dayroom privileges,
20   see Compl. at 4, failed to demonstrate the type of “atypical and significant hardships”
21   required by Sandin to invoke any liberty interest entitled to Wolff’s procedural protections.
22   (Id. at 6 (citing Sandin v. Conner, 515 U.S. 472, 484 (1995); Wolff v. McDonnell, 418 U.S.
23   539, 564–71 (1974)).)
24            Plaintiff appears to argue that the Court should have ignored Sandin and find that
25   White violated Wolff’s procedural protections. (Mot. at 2.) However, Plaintiff is incorrect.
26   As the Supreme Court held in Wilkinson v. Austin, 545 U.S. 209, 223 (2005), the “Sandin
27   standard requires us to determine if [assignment to segregation] ‘imposes atypical and
28   significant hardship on the inmate in relation to the ordinary incidents of prison life.’” Id.
                                                    2
                                                                                 3:20-cv-1968 JLS (KSC)
     Case 3:20-cv-01968-JLS-KSC Document 11 Filed 12/11/20 PageID.92 Page 3 of 4



 1   The Court did so in the November 5, 2020 Order. Plaintiff argues that White failed to
 2   follow prison procedure and “[w]e need not consider what is ordinary prison life in
 3   segregation.” (ECF No. 7 at 2.) That simply is incorrect and directly conflicts with the
 4   holding of Sandin.
 5         A prisoner is entitled to certain due process protections when he is charged with a
 6   disciplinary violation. Serrano v. Francis, 345 F.3d 1071, 1077 (9th Cir. 2003) (citing
 7   Wolff, 418 U.S. at 564–71). “Such protections include the rights to call witnesses, to
 8   present documentary evidence and to have a written statement by the fact-finder as to the
 9   evidence relied upon and the reasons for the disciplinary action taken.” Id. These
10   procedural protections, however, “adhere only when the disciplinary action implicates a
11   protected liberty interest in some ‘unexpected matter’ or imposes an ‘atypical and
12   significant hardship on the inmate in relation to the ordinary incidents of prison life.’” Id.
13   (quoting Sandin, 515 U.S. at 484); Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003).
14         In addition, the Court found that even if he had stated a Fourteenth Amendment
15   claim against White, his claim for relief seeking restoration of good time credits would
16   potentially create a procedural hurdle. (ECF No. 4 at 8.) In Heck v. Humphrey, the United
17   States Supreme Court held that a § 1983 claim cannot proceed when “a judgment in favor
18   of the plaintiff would necessarily imply the invalidity of his conviction or sentence.” Heck,
19   512 U.S. at 486–87.
20         Heck’s bar applies in the prison disciplinary context if the “defect complained of by
21   [Plaintiff] would, if established, necessarily imply the invalidity of the deprivation of [his]
22   good-time credits[,]” Edwards v. Balisok, 520 U.S. 641, 646 (1997); Nonnette v. Small,
23   316 F.3d 872, 875 (9th Cir. 2002), and if the restoration of those credits “necessarily”
24   would “affect the duration of time to be served.” Muhammad v. Close, 540 U.S. 749, 754
25   (2004); see also Nettles v. Grounds, 830 F.3d 922, 929 (9th Cir. 2016) (“Heck applies only
26   to administrative determinations that ‘necessarily’ have an effect on ‘the duration of time
27   to be served.’” (citations omitted)); Ramirez, 334 F.3d at 856 (“[T]he applicability of
28   [Heck’s] favorable termination rule turns solely on whether a successful § 1983 action
                                                    3
                                                                                 3:20-cv-1968 JLS (KSC)
     Case 3:20-cv-01968-JLS-KSC Document 11 Filed 12/11/20 PageID.93 Page 4 of 4



 1   would necessarily render invalid a conviction, sentence, or administrative sanction that
 2   affected the length of the prisoner’s confinement.”).
 3         In his Motion, Plaintiff argues that he is currently serving a term of life without the
 4   possibility of parole. (See ECF No. 3.) Therefore, Plaintiff argues that the restoration of
 5   good time credits would not make any difference in the duration of the time he will serve.
 6   (See id.) It is not clear why Plaintiff then sought “restoration of 180 days of lost credits”
 7   in this Complaint. (Compl. at 7.) Regardless of whether the Heck bar applies to Plaintiff’s
 8   Fourteenth Amendment due process claims as to White, the outcome would remain the
 9   same as Plaintiff failed to allege facts sufficient to state a Fourteenth Amendment due
10   process claim against White.
11         A motion for reconsideration cannot be granted merely because Plaintiff is unhappy
12   with the judgment, frustrated by the Court’s application of the facts to binding preceden,t
13   or because he disagrees with the ultimate decision. See 11 Charles Alan Wright & Arthur
14   R. Miller Federal Practice & Procedure § 2810.1 (3d ed.) (“[R]econsideration of a
15   judgment after its entry is an extraordinary remedy which should be used sparingly.”).
16                                        CONCLUSION
17         For the reasons explained, the Court DENIES Plaintiff’s Motion for
18   Reconsideration (ECF No. 7).
19         IT IS SO ORDERED.
20   Dated: December 11, 2020
21
22
23
24
25
26
27
28
                                                   4
                                                                               3:20-cv-1968 JLS (KSC)
